Name: Commission Regulation (EEC) No 869/88 of 30 March 1988 replacing Annex B to Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  international affairs;  international trade;  environmental policy
 Date Published: nan

 31 . 3. 88 Official Journal of the European Communities No L 87/67 COMMISSION REGULATION (EEC) No 869/88 of 30 March 1988 replacing Annex B to Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora Whereas the Council approved it by Decision 87/369/EEC of 7 April 1987 (*) which provides for its application with effect from 1 January 1988 ; whereas consequently a combined , nomenclature has been drawn up with a view to the implementation of the HS within the European Economic Communty ; whereas consequently Annex B to Regulation (EEC) No 3626/82 must be based on the aforesaid combined nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora ('), as last amended by Regulation (EEC) No 3143/87 (2), Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as amended by Regulation (EEC) No 3985/87 (4), and in particular Article 15 thereof, Whereas Annex B of Council Regulation (EEC) No 3626/82 is based on use of the Customs Cooperation Council Nomenclature ; whereas the Customs Cooperation Council approved the International Convention on the Harmonized Commodity Description and Coding System (hereinafter referred to as the 'HS') on 14 June 1983 ; HAS ADOPTED THIS REGULATION : Article 1 Annex B to Regulation (EEC) No 3626/82 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1988 . For the Commission Stanley CLINTON DAVIS Member of the Commission t (') OJ No L 384, 31 . 12. 1982, p. 1 . (2) OJ No L 299, 22. 10 . 1987, p. 1 . (3) OJ No L 256, 23 . 7. 1987, p. 1 . 0 OJ No L 376, 31 . 12. 1987, p. 1 . (*) OJ No L 198, 20 . 7. 1987, p. 1 . No L 87/68 Official Journal of the European Communities 31 . 3 . 88 ANNEX 'ANNEX B Animal and plant parts or products No CN code Description 1(a) ex 4101 ex 4102 ex 4103 ex 4104 10 91 ex 410410 95 ex 4104 10 99 ex 4104 21 00 ex 4104 29 00 ex 4104 31 11 ex 4104 31 19 ex 4104 31 30 ex 4104 31 90 ex 4104 39 10 ex 4104 39 90 ex 4107 10 10 ex 4107 10 90 ex 4107 29 10 ex 4107 29 90 ex 4107 90 10 ex 410790 90 ex 4301 ex 4302 Furskins, skins, and hides (complete or bellies and backs) of Colobus angolensis, Colobus guereza and Colobus polykomos and of animals belonging to the families Canidae, Ursidae, Lutrinae, Viverridae, Felidae, Elephantidae, Equidae and Camelidae and the genus Arcto ­ cephalus, included in Appendices I, II and III to the Convention 1(b) ex 4303 Articles, covers, rugs and wall-hangings made from furskins, skins and hides referred to in 1 (a) 2 ex 0507 ex 0511 91 90 ex 0511 99 10 ex 0511 99 90 ex 9705 Heads, trophies or parts of trophies of animals belonging to the families Elephantidae, Rhinocerotidae, Suidae, Cervidae and Bovidae and the species Choeropsis liberiensis, included in Appendices I, II and III to the Convention 3(a) ex 0507 ex 9601 10 00 ex 9601 90 90 ex 9705 Tusks and substantial parts thereof of animals belonging to the family Elephantidae and the species Monodon monoceros and Odobenus rosarus 3(b) ex Chapters 66, 71 , 92, 95, 96 and 97 f Articles made wholly or partly of the ivory mentioned under 3 (a) 4 ex 0507 ex 9601 to 00 ex 9601 90 90 ex 9705 Horns, entire or worked, of animals belonging to the family Rhino ­ cerotidae 5 ex 0510 Musk of animals belonging to the genus Moschus 31 . 3 . 88 Official Journal of the European Communities No L 87/69 No CN code Description 6 ex 5102 ex 5105 Hair of Vicugna vicugna and Lama guanicoe 7 ex 0208 90 50 ex 0208 90 90 ex 0210 90 20 ex 0210 90 80 ex 0210 90 90 ex 0307 91 00 ex 0307 99 19 ex 0511 91 90 ex 0511 99 10 ex 0511 99 90 ex 1603 ex 2301 10 00 ex 0507 ex 1504 ex 151610 10 ex 1516 10 90 ex 1518 00 90 1521 90 10 Meat and meat offals of all Cetacea species, extracts, juices, meat and powders from meat and meat offals of all Cetacea species Whalebone and similar bone, unworked or simply prepared but not cut to shape, and hair and waste of these products Oils and fats of cetaceans Spermaceti, crude, pressed or refined, whether or not coloured 7 ex Chapter 41 ex Chapters 42, 43 and 64 ex 9113 90 10 ex 9506 ex 9605 Leather, treated with whale oil or oil of other cetaceans, whether or not modified The following products, treated with whale oil or oil of other ceta ­ ceans, whether or not modified or made from leather treated with the same oil :  leather articles, saddlery and harness travel goods ; handbags and similar containers ; furskins and artificial fur ; footwear, gaiters and the like ; parts of such articles 8 ex 0505 90 00 ex 6701 ex 9603 90 99 ex 9705 Skins, plumage, parts thereof and feathers of the species of bird included in Appendices I, II and III to the Convention and items made therefrom 9 ex 0407 00 90 ex 9705 Eggs and eggshells of the species of bird included in Appendices I, II and III to the Convention 10 ex 0507 ex 9601 10 00 ex 9601 90 90 ex 9705 The unworked casque of Rhinoplax vigil and items carved from it 11(a) ex 4103 20 00 ex 4107 21 00 ex 4107 29 10 ex 4107 29 90 Entire hides and skins and substantial parts of the hides and skins of the species of reptiles shown in Appendices I, II. and III to the Convention No L 87/70 Official Journal of the European Communities 31 . 3 . 88 No CN code ) Description 11 (b) ex 4202 11 10 ex 4202 1 1 90 ex 4202 21 00 ex 4202 31 00 ex 4202 91 10 ex 4202 91 50 ex 4202 91 90 ex 4203 ex 9113 90 10 ex 9605 Travel goods, handbags and similar containers, clothing and clothing accessories of leather made from the hides and skins mentioned in 11 (a) 12 ex 0507 90 00 ex 9601 90 90 ex 9705 Shells, unworked or simply prepared of turtles ; tortoiseshell 13 ex 0208 90 90 ex 0210 90 20 ex 2104 10 00 Turtle meat and turtle soup 14 ex 0511 99 90 ex 9705 Wings of the species of butterfly included in Appendices I, II and III to the Convention and articles made from them IS ex 9705 Preserved or stuffed animals of the species listed in Appendices I and II to the Convention and parts thereof 16 ex 0602 ex 0604 ex 4403 10 91 ex 4403 10 99 ex 4403 20 00 ex 4403 31 00 ex 4403 32 00 ex 4403 33 00 ex 4403 34 10 ex 4403 34 30 ex 4403 34 50 ex 4403 34 70 ex 4403 34 90 ex 4403 35 10 ex 4403 35 90 ex 4403 91 00 ex 4403 92 00 ex 4403 99 10 ex 4403 99 90 Stems of tree ferns (Cyatheaceae and Dicksoniaceae) as well as timber and roots designated in Appendix II to the Convention'